Exhibit 32.1 CERTIFICATION PURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) AND SECTION 1 OF THE UNITED STATES CODE (18 U.S.C. 1350) In connection with the Quarterly Report of Independence Tax Credit Plus L.P. IV on Form 10-Q for the period ended June 30, 2010 as filed with the Securities and Exchange Commission (“SEC”) on the date hereof (the “Report”), I, Robert A. Pace and I, Andrew J. Weil, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the registrant. A signed original of this written statement required by Section 906 has been provided to the registrant and will be retained by the registrant and furnished to the SEC or its staff upon request. By: /s/ Robert A. Pace By: /s/ Andrew J. Weil Robert A. Pace Andrew J. Weil Chief Financial Officer Chief Executive Officer August 12, 2010 August 12, 2010
